Sanders, J.
(dissenting) — Both the federal and state constitutions guarantee a criminal defendant the right to call witnesses on his or her behalf. U.S. Const, amend. VI;8 Const, art. I, § 22;9 see also Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967); State v. Maupin, 128 Wn.2d 918, 924, 913 P.2d 808 (1996).
Dr. John Yuille agreed to testify on Charles Downing’s behalf once defense counsel informed him of L.B.’s contact with other alleged victims. Despite due diligence, the defense did not learn of this contact until the day before trial. 2 Report of Proceedings (RP) at 220. Dr. Yuille would have testified to his “grave concerns regarding the effect [L.B.’s contact with other alleged victims of Downing’s abuse] may have on [L.B.’s] ability to independently recollect the events *277reported, and the possibility of her testimony being tainted by her knowledge of other alleged victims.” Clerk’s Papers (CP) at 98. He further would have testified “that young children are particularly suggestible and that [L.B.’s] testimony could readily be tainted by being told that other people had been hurt by Mr. Downing.” CP at 49.
The majority claims the trial court denied Charles Downing’s continuance since “it found expert testimony unnecessary because L.B.’s statements had not changed.” Majority at 274. But to the contrary the trial court grounded its decision to deny Downing’s motion for a continuance on notions of prejudice:
THE COURT: The motion for continuance will be denied. I see no reason for it at all. There is no prejudice shown here. The statements made by the little girl, if they have changed at all, really hurt the prosecution rather than hurt the defense. And the only apparent change, as I understand it, is the fact that the young girl said three or four times as opposed to one time in a—in a prior statement. So based upon that, there’s no showing of prejudice. The motion for continuance will be denied.
2 RP at 224. Nowhere in the trial court’s articulated reasons for denying Downing’s motion is there any indication Dr. Yuille’s proffered testimony was irrelevant or inadmissible. Were such testimony inadmissible, I might be inclined to agree a continuance would have been unwarranted. See State v. Thomas, 150 Wn.2d 821, 857, 83 P.3d 970 (2004). However there was no such determination here and Dr. Yuille’s proffered testimony was indeed relevant and otherwise admissible.
Relevant evidence is that which has any tendency to make the existence of any fact of consequence to the case more or less probable than without the evidence. ER 401; Thomas, 150 Wn.2d at 858. This threshold for relevancy is low, and “[e]ven minimally relevant evidence is admissible.” State v. Darden, 145 Wn.2d 612, 621, 41 P.3d 1189 (2002). Dr. Yuille’s testimony went straight to the credibility of L.B., the complaining witness. The assumption L.B. un*278doubtedly would have maintained her story had she never met the other alleged victims is not necessarily justified. A child who allegedly has been sexually abused may testify to a completely different story at trial than what he or she previously told others. E.g., State v. Clark, 139 Wn.2d 152, 155, 985 P.2d 377 (1999) (witness testifies at trial her hearsay statements accusing defendant sexually abused her were lies).
Prior to the contact, L.B. stated Downing had touched her only once. 1 RP at 174. But after witnessing the verdict, she testified at the competency hearing Downing touched her as many as 4 times, 1 RP at 164, and at trial she testified Downing touched her as many as 10 times, 2 RP at 298. The expert testimony of Dr. Yuille might have led the jury to believe L.B. was less credible, had originally imagined the account, and then bolstered her story upon meeting the other alleged victims and witnessing the verdict in that case. Perhaps the jury could have reached the same conclusion as it did below. However that is for the jury to decide—not this court.
It is true, as the majority articulates, trial courts generally have the discretion to grant or deny continuances. State v. Adamski, 111 Wn.2d 574, 577, 761 P.2d 621 (1988); accord majority at 272. But such discretion is abused when the trial court’s decision “is manifestly unreasonable, or is exercised on untenable grounds, or for untenable reasons.” State v. Blackwell, 120 Wn.2d 822, 830, 845 P.2d 1017 (1993). Denying a defendant’s motion for a continuance to secure the testimony of a witness because the defendant will not be prejudiced by the denial is based on an untenable ground when a reasonable inference from the testimony would aid the defense.
The refusal to grant a short continuance prejudiced the defense, and accordingly, I dissent.

 “In all criminal prosecutions, the accused shall enjoy the right... to have compulsory process for obtaining witnesses in his favor .. ..” U.S. Const, amend. VI.


 “In criminal prosecutions the accused shall have the right... to have compulsory process to compel the attendance of witnesses in his own behalf. .. .” Const, art. I, § 22.